                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com
                                              Attorney for Plaintiff Keith Fricke
                                         7
                                         8                     UNITED STATES DISTRICT COURT
                                         9                          DISTRICT OF NEVADA
                                         10   Keith Fricke,                                Case No.: 2:20-cv-00038-RFB-VCF
8860 South Maryland Parkway, Suite 106




                                         11
                                                                        Plaintiff,         Stipulation and order to extend
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                     time for Plaintiff to respond to
                                         13                                                motion to dismiss
             KIND LAW




                                              The Hertz Corporation,
                                         14                                                (First Request)
                                         15                             Defendant.
                                         16
                                                    Keith Fricke (“Plaintiff”) and The Hertz Corporation (“Defendant” and
                                         17
                                              together with Plaintiff as the “parties”), by and through their respective counsel,
                                         18
                                              hereby submit this stipulation and order for an extension of time for Plaintiff to
                                         19
                                              respond to Defendant’s motion to dismiss the first amended complaint. Plaintiff’s
                                         20
                                              original complaint was served on December 9, 2019 and removed on January 8,
                                         21
                                              2020. (See ECF No. 1). Defendant moved to dismiss the original complaint on
                                         22
                                              January 15, (ECF No. 7), and Plaintiff filed his first amended complaint on January
                                         23
                                              29, (ECF No. 9). On February 12, Defendant filed its motion to dismiss the first
                                         24
                                              amended complaint, which is currently pending before the Court. (ECF No. 10).
                                         25
                                              Plaintiff’s response to that motion is presently due on February 26.
                                         26
                                         27
                                              ___________________
                                              STIPULATION                            —1—
                                         1          In good faith and not for the purposes of delay, Plaintiff requested a two-week
                                         2    extension, and Defendant agreed to stipulate to that request. This is the first request
                                         3    for an extension of this deadline.
                                         4          The parties therefore stipulate that Plaintiff’s response to Defendant’s motion
                                         5    to dismiss shall be due on or before March 11, 2020.
                                         6          DATED this 26th day of February 2020.
                                         7
                                                    KIND LAW
                                         8
                                         9          /s/ Michael Kind
                                                    Michael Kind, Esq.
                                         10         8860 South Maryland Parkway, Suite 106
                                         11         Las Vegas, Nevada 89123
                                                    Attorney for Plaintiff Keith Fricke
                                         12
                                         13         LEWIS ROCA ROTHGERBER CHRISTIE LLP
8860 South Maryland Parkway, Suite 106




                                         14         /s/ Brian D. Blakley
       Las Vegas, Nevada 89123




                                         15         Brian D. Blakley, Esq.
                                                    Lewis Roca Rothgerber Christie LLP
             KIND LAW




                                         16         3993 Howard Hughes Parkway, Suite 600
                                         17         Las Vegas Nevada, 89169
                                                    Attorney for Defendant The Hertz Corporation
                                         18
                                         19                                    IT IS SO ORDERED:
                                         20                                   ________________________________
                                         21                                    ____________________________________
                                                                              RICHARD   F. BOULWARE, II
                                                                               UNITED  STATES  DISTRICTJUDGE
                                                                              UNITED STATES DISTRICT    JUDGE
                                         22
                                                                              DATED this 27th day of February, 2020.
                                         23                                   DATED:____________________________

                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                            —2—
